DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A: Figure 1A, 1F and/or 1G with septum housing secured to inner wall as shown in figure 1B (claims 5 and 7) in the reply filed on 4/5/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
The reference number “10” in paragraph 0043, line 12 and “14” in paragraph 0043, line 13 are both used to refer to “the catheter adapter”.
The reference character 18 has been used to refer to “septum housing” in paragraph 0046, line 7 and “septum” in paragraph 0046, line 11.
The reference character “14” has been used to refer both “the catheter assembly” in paragraph 0052, line 2 and “catheter adapter” in paragraph 0052, line 1.
The reference character “34” in paragraph 0055, line 2 and the reference character “24” in paragraph 0055, line 3 are both referring to “the inner wall”.
Regarding paragraph 0070, lines 5-6 and 9, the limitation “the safety engagement feature” appears to be amended to recite “the safety mechanism engagement feature” in order to recite same feature consistently in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675 A1) in view of Guerra (GB 1506449) and further in view of Christensen et al. (US 2003/0208165 A1).
Regarding claim 5, Cindrich discloses a catheter assembly (figure 12), comprising: 
a catheter adapter 220 (figure 13 except for elements 22 and 30), wherein the catheter adapter 220 comprises a distal end (end of element 220 comprising element 22), a proximal end (end of element 220 opposite to element 22), an inner wall (inner wall of 220 extending between the end comprising element 22 and an end opposite to element 22) extending between the distal end and the proximal end, a lumen (hollow portion inside element 220 comprising element 210) formed by the inner wall, and a side port (see “S” in figure 12 below); 
a septum housing 240 disposed within the lumen (hollow portion inside element 220 comprising element 210) of the catheter adapter 220, 
a septum 274 at least partially disposed within the septum housing 240 and proximal (at least a portion of element 274 is located proximal) to the side port (see “S” in figure 12 below), wherein the septum 274 is configured to at least substantially seal the lumen (hollow portion inside element 220 comprising element 210). Cindrich is silent regarding wherein the inner wall comprises a groove or opening; wherein the septum housing comprises one or more protrusions, wherein in response to the septum housing being inserted into the distal end of the catheter adapter, the one or more protrusions are biased inwardly, wherein in response to the one or more protrusions being further 
However, Guerra discloses a design of a catheter assembly (figure 7) wherein the inner wall (wall comprising element 271b) comprises a groove or opening 271b; wherein the plug housing 271 comprises one or more protrusions 271a, wherein in response to the plug housing being inserted into the distal end of the catheter adapter (see “CA” in figure 8 below), the one or more protrusions 271a are biased inwardly (page 3, lines 65-70, “flexible” and structure as shown in figure 8, one of ordinary skill in the art, will construe that when inserting element 271 into “CA” in figure 8 below, element 271a will be biased inwardly), wherein in response to the one or more protrusions 271a being further inserted into the distal end and aligning with the groove or opening 271b, the one or more protrusions 271a move resiliently outward (due to larger diameter, element 271a will be moving outward to allow element 271b held into “CA” in figure 8 below, page 3, lines 98-101) such that the one or more protrusions 271a are retained in the groove or opening 271b for the purpose of using an alternative well-known connection means to securely hold the plug housing within catheter adapter (page 3, lines 98-101).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the septum housing and the catheter adapter of Cindrich to incorporate wherein the inner wall comprises a groove or opening; wherein the septum housing comprises one or more protrusions, wherein in response to the septum housing being inserted into the distal end of the catheter adapter, the one or more protrusions are biased inwardly, wherein in response to the one or more protrusions being further inserted into the distal end and aligning with the groove or opening, the one or more protrusions move resiliently outward such that the one or more protrusions are retained in the groove or 
Cindrich and Guerra are further silent regarding wherein the septum housing is secured to the inner wall by bonding between the one or more protrusions and the inner wall; wherein the bonding comprises laser or ultrasonic welding.
However, Christensen teaches a design of a luer access connector (figure 1) wherein the septum housing 12 (figure 2) is secured to the inner wall (inner wall of element 19) by bonding between the one or more protrusions (see “P” in figure 2 below) and the inner wall; wherein the bonding comprises laser or ultrasonic welding (paragraph 0094, lines 17-25) for the purpose of permanently securing the septum housing to the inner wall (paragraph 0094, lines 17-25).
Therefore, it would have been prima facie obvious to modify the connection between the one or more protrusions and inner wall of Chindrich/Guerra to incorporate wherein the septum housing is secured to the inner wall by bonding between the one or more protrusions and the inner wall; wherein the bonding comprises laser or ultrasonic welding as taught by Christensen for the purpose of permanently securing the septum housing to the inner wall (paragraph 0094, lines 17-25).

    PNG
    media_image1.png
    220
    255
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    586
    855
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    748
    516
    media_image3.png
    Greyscale


Regarding claim 7, Christensen discloses wherein an exterior of the catheter adapter comprises a safety mechanism engagement feature (see “SE” in figure 12 above), wherein the safety engagement feature (see “SE” in figure 12 above) includes a groove (“SE” in figure 12 above is a groove) configured to couple with a V-clip (if appropriate dimensioned V-clip is inserted into “SE” in figure 12 above then element “SE” in figure 12 above is configured to engages at least frictionally with V-clip). Christensen is silent regarding wherein the groove or opening is an opening and wherein the groove is spaced apart from the opening.
However, Guerra teaches wherein the groove or opening 271b is an opening (element 271b is opening in the inner wall although not completely through the inner wall) for the purpose of for the purpose of using an alternative well-known connection means to securely hold the plug housing within catheter adapter (page 3, lines 98-101).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the catheter adapter to incorporate wherein the groove or opening is an opening as taught by Guerra for the purpose of using an alternative well-known connection means to securely hold the plug housing within catheter adapter (page 3, lines 98-101).
Examiner further construes that Christensen modified in Guerra will also result in having wherein the groove is spaced apart from the opening because the opening is located internally and the groove is located externally when Christensen is modified in view of Guerra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guerra (US 4,106,491): discloses a catheter assembly comprising a catheter adapter with septum housing connected to the catheter adapter via a protrusion engaging the groove.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.